     Case 5:18-cr-00009-FJS Document 48 Filed 11/19/18 Page 1 of 8



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________________

UNITED STATES OF AMERICA,

                      v.                                                  5:18-CR-9
                                                                            (FJS)
SHAQUILLE BRELAND also known as Shaq,

                              Defendant.
________________________________________________

APPEARANCES                                        OF COUNSEL

OFFICE OF THE UNITED                               NICOLAS COMMANDEUR, AUSA
STATES ATTORNEY
James Hanley U.S. Courthouse
& Federal Building
100 South Clinton Street
P.O. Box 7198
Syracuse, New York 13261-7198
Attorneys for the United States

OFFICE OF STEPHEN                                  STEPHEN LANCE CIMINO, ESQ.
LANCE CIMINO
247 West Fayette Street, Suite 315
Syracuse, New York 13202-2200
Attorneys for Defendant

SCULLIN, Senior Judge

                           MEMORANDUM-DECISION AND ORDER

                                      I. INTRODUCTION

       A federal grand jury charged Defendant in a three-count Superseding Indictment as follows:

                                             COUNT 1
                               [Obstructing Justice By Retaliation]
                      On or about December 9, 2017, in the Northern District of
              New York, the defendant, SHAQUILLE BRELAND (aka
              "SHAQ"), did attempt to kill a person with the intent to retaliate
              against that person for providing to a law enforcement officer
              information relating to the commission of a Federal offense, in
              violation of Title 18, United States Code, Section 1513(a)(1)(B).
     Case 5:18-cr-00009-FJS Document 48 Filed 11/19/18 Page 2 of 8



                                               COUNT 2
                                       [Conspiracy to Retaliate]
                      On or about December 9, 2017, in the Northern District of
               New York, the defendant, SHAQUILLE BRELAND (aka
               "SHAQ") conspired with Georvan Harris (aka "Boomer") to threaten
               to cause bodily harm and damage the tangible property of a person
               with the intent to retaliate against a person for information relating to
               the commission of a federal offense given by a person to a law
               enforcement officer, in violation of Title 18, United States Code,
               Section 1513(b)(2).

                       In furtherance of the conspiracy, the defendant SHAQUILLE
               BRELAND (aka "SHAQ") and co-conspirator GEORVAN
               HARRIS (aka "BOOMER") took the following overt acts:
               1.      SHAQUILLE BRELAND (aka "SHAQ") chased a sedan on
               foot;
               2.      SHAQUILLE BRELAND (aka "SHAQ") and GEORVAN
               HARRIS (aka "BOOMER") chased that sedan in a sport utility
               vehicle driven by GEORVAN HARRIS (aka "BOOMER") with
               SHAQUILLE BRELAND (aka "SHAQ") as a passenger and fired
               shots at the sedan using a 9 mm pistol.

               All in violation of Title 18, United States Code, Section 1513(f).

                                              COUNT 3
         [Using and Carrying Firearm During and In Relation to a Crime of Violence]
                      On or about December 9, 2017 in the Northern District of
              New York, the defendant, SHAQUILLE BRELAND (aka
              "SHAQ"), during and in relation to a crime of violence, for which he
              may be prosecuted in a court of the United States, that is Obstructing
              Justice By Retaliation, in violation of Title 18, United States Code,
              Section 1513(a)(1)(B), knowingly used and carried a firearm, that is,
              a 9 millimeter pistol, in violation of Title 18, United States Code,
              Section 924(c)(1)(A). That firearm was discharged, in violation of
              Title 18, United States Code, Section 924(c)(1)(A)(iii).

See Dkt. No. 40, Superseding Indictment.

       Pending before the Court is Defendant's motion seeking to resolve various pretrial issues

and to suppress certain evidence obtained as a result of the execution of search warrants at 17

Maxwell Court, Syracuse, New York, and 5640 East Taft Road, Syracuse, New York.


                                                  -2-
     Case 5:18-cr-00009-FJS Document 48 Filed 11/19/18 Page 3 of 8



                                          II. DISCUSSION

A.     Defendant's request for a Bill of Particulars

       The decision whether to grant a bill of particulars lies within the court's sound discretion.

See United States v. Davis, No. 5:09-CR-390, 2010 WL 11507495, *1 (N.D.N.Y. Sept. 21, 2010)

(Mordue, J.) (citations omitted). A court should grant such a motion only where the motion is

necessary "(1) to inform the accused of the charge against him with sufficient precision to enable

him to prepare his defense and avoid surprise; and (2) to enable the accused to interpose a plea of

double jeopardy should he be prosecuted a second time for the same offense." Id. (citations

omitted).

       The Government, however, is not required to particularize its evidence. See id. (citations

omitted). Therefore, "[a] bill of particulars is not required unless the charges in the indictment are

so general that they fail to apprise the defendant of the specific acts of which he is accused." Id.

(citations omitted). Furthermore, "[s]upplying evidentiary detail is not the function of the bill of

particulars." Id. (citation omitted). Nor is a bill of particulars intended "to be a method for

compelling disclosure of the government's evidence prior to trial." Id. (citation omitted). Thus, if

the information the defendant seeks "is provided in the indictment or through some other means, a

bill of particulars is not necessary." Id. (citing Bortnovsky, 820 F.2d at 574).

       Defendant seeks particularity concerning the date when he joined the alleged conspiracy and

when and under what circumstances the alleged conspiracy was formed. However, a review of the

Superseding Indictment demonstrates that a bill of particulars is not necessary.

       The Superseding Indictment provides information about the date on which the overt acts in

furtherance of the conspiracy occurred, i.e., December 9, 2017, lists those overt acts, and provides


                                                  -3-
     Case 5:18-cr-00009-FJS Document 48 Filed 11/19/18 Page 4 of 8



details about the conspiracy itself. In addition, Defendant acknowledges that the Government has

provided him with a great deal of discovery. For all these reasons, the Court finds that the

Superseding Indictment, together with the information and discovery that the Government has

provided to Defendant, informs him of the charges against him in this case and the basis for those

charges. Therefore, the Court denies Defendant's request for a bill of particulars.



B.     Defendant's request for discovery and inspection

       Based on the parties' submissions, there does not appear to be any real dispute that the

Government has met its obligations under Rule 16, Brady, Rule 404(b), and with regard to expert

disclosures. See Dkt. No. 42, Defendant's Reply, at ¶ 5. Furthermore, Defendant offers no

response to the Government's argument that he is not entitled to disclosure of informants.

Therefore, based on the Government's assurance that it is well aware of its obligations and has

complied with these obligations, the Court denies Defendant's motion with regard to these issues.



C.     Defendant's request for early disclosure of Jencks and Giglio material

       Under the Jencks Act, the Government is not required to produce a witness' statements until

after the Government calls that witness to testify. See 18 U.S.C. § 3500. Furthermore, the Second

Circuit has held that the "Jencks Act prohibits a District Court from ordering the pretrial disclosure

of witness statements." United States v. Coppa, 267 F.3d 132, 145 (2d Cir. 2001) (citations

omitted); see also United States v. Allen, 289 F. Supp. 2d 230, 241 (N.D.N.Y. 2003) (stating that

"Giglio . . . mandates the disclosure of impeachment-type materials relating to the government's

witnesses, which is properly disclosed when the witness is called to testify at trial" (citation


                                                   -4-
     Case 5:18-cr-00009-FJS Document 48 Filed 11/19/18 Page 5 of 8



omitted)). Nonetheless, the Government indicates that it will confer with Defendant's counsel about

early disclosure of Jencks materials under a protective order. Therefore, the Court denies

Defendant's motion for early disclosure of Jencks and Giglio material.



D.     Defendant's request for additional peremptory challenges

       Rule 24 of the Federal Rules of Criminal Procedure provides, in pertinent part, as follows:

               (b) Peremptory Challenges. Each side is entitled to the number of
               peremptory challenges to prospective jurors specified below. The
               court may allow additional peremptory challenges to multiple
               defendants, and may allow the defendants to exercise those challenges
               separately or jointly.

                                          **********

               (2) Other Felony Case. The government has 6 peremptory
               challenges and the defendant . . . ha[s] 10 peremptory challenges
               when the defendant is charged with a crime punishable by
               imprisonment of more than one year.

Fed. R. Crim. P. 24(b)(2).

A court has broad discretion to grant or deny additional challenges. See Davis, 2010 WL

11507495, at *5 (citation omitted).

       The Court reserves decision on this issue until the Final Pretrial Conference, at which time

the Court will further discuss this issue with counsel.



E.     Defendant's request for an audibility hearing

       In response to Defendant's request for an audibility hearing, the Government points out that,

although Defendant requests an audibility hearing regarding any electronic interceptions or

conversations that the Government seeks to use against him at trial, he does not specify which

                                                  -5-
      Case 5:18-cr-00009-FJS Document 48 Filed 11/19/18 Page 6 of 8



conversations, if any, require such a hearing. See Dkt. No. 38 at 8. In response, Defendant merely

states that he assumes that, at the time that the Government prepares its exhibits for trial, it will

prepare recording exhibits that will be played to the jury, provided the Government lays a proper

foundation, and that he has a right to receive a copy of all such recordings to determine their

audibility prior to trial. See Dkt. No. 42 at ¶ 8.

        Based on the parties' submissions, there does not appear to be anything for the Court to

decide at this time. Therefore, the Court denies Defendant's request for an audibility hearing with

leave to renew his request once he has received the copies of any recordings and the transcripts of

those recordings and determines if such a motion is required.



F.      Defendant's motion to suppress evidence

        To suppress evidence seized pursuant to a court-authorized search warrant, a defendant must

show that "(1) there was inadequate probable cause to support the issuance of the warrant, and (2)

even if the warrant was invalid for lack of probable cause, the officers who executed the search

failed to act in objectively reasonable reliance upon the subsequently invalidated warrant." United

States v. Griffin, No. (S6) 94 CR. 631, 1996 WL 140073, *4 (S.D.N.Y. Mar. 27, 1996) (citing

United States v. Leon, 468 U.S. 897 (1984)). In deciding whether there was probable cause, "a

reviewing court must give substantial deference to the judicial officer's prior finding of probable

cause." Id. Moreover, the court must test and interpret the affidavit that supported the application

"'in a commonsense and realistic fashion.'" Id. (quoting United States v. Ventresca, 380 U.S. 102,

108 (1965)); see also United States v. Travisano, 724 F.2d 341, 345 (2d Cir. 1983) (explaining that

a reviewing court's "after-the-fact examination of the papers is not to be de novo review. . . .


                                                     -6-
      Case 5:18-cr-00009-FJS Document 48 Filed 11/19/18 Page 7 of 8



[Rather,] [i]t should start with the proposition that the magistrate's finding of probable cause is

entitled to substantial deference. . . ." (internal citations omitted)).

        In particular, when "assessing whether probable cause supported the issuance of the warrant

to search a residence, the Court must consider whether the application in support of the warrant

contained two factual showings: '[F]irst, that a crime was committed, and second, that there is

probable cause to believe that evidence of such crime is located at the residence.'" Griffin, 1996 WL

140073, at *5 (quoting Travisano, 724 F.2d at 345). Furthermore, "[p]robable cause 'need not be

based on direct first-hand, or "hard" evidence.'" Id. (quoting United States v. Thomas, 757 F.2d

1359, 1367 (2d Cir.), cert. denied, 474 U.S. 819 (1985)).

        Finally, if the court determines that there was not probable cause to support the search

warrant, "the Court still must deny the motion to suppress if it determines that the officers who

conducted the search acted in good faith reliance upon the warrant." Id. "The Supreme Court has

repeatedly cautioned that the exclusionary rule should be narrowly confined to situations in which

its application is necessary to deter official misconduct." Id. (citations omitted). Finally, "the

Supreme Court has held that the harsh remedy of suppression should not apply where evidence is

'obtained in objectively reasonable reliance on a subsequently invalidated search warrant . . . .'" Id.

(quoting Leon, 468 U.S. at 922).

        In support of his motion, Defendant does not state, with any specificity, what the

deficiencies are in the warrant applications, the affidavits in support of those applications, or the

warrants themselves. In addition, he acknowledges that he has no information that the officers who

executed the warrants acted in bad faith. Therefore, the Court denies Defendant's motion to

suppress evidence that law enforcement recovered as a result of executing the search warrants in


                                                     -7-
     Case 5:18-cr-00009-FJS Document 48 Filed 11/19/18 Page 8 of 8



question.



                                        III. CONCLUSION

       Having reviewed the entire file in this matter, the parties' submissions and the applicable

law, and for the above-stated reasons, the Court hereby

       ORDERS that Defendant's request for additional peremptory challenges is RESERVED;

and the Court further

       ORDERS that Defendant's request for an audibility hearing is DENIED with leave to

renew if necessary; and the Court further

       ORDERS that all of Defendant's other requests contained in the pending motion, see Dkt.

No. 29, are DENIED.


IT IS SO ORDERED.


Dated: November 19, 2018
       Syracuse, New York




                                                 -8-
